The Attorney General's brief in behalf of plaintiffs in error contends that in the event the relator herein had sought a levy for the purpose of raising money to pay his bonds, he would have had to join all three counties, and that the levy ordered would have been upon the territory embraced within the said three counties respectively, or the basis of the proportionate part agreed upon at the time of the county division, and that it would be unjust to so extend the first-come first-served rule as to allow the relator to take all the funds raised by one of the counties far in excess of that county's proportionate share, thus allowing relator to accomplish indirectly what he could not do directly. I think this contention is sound. *Page 283 
The case of State, ex rel. Orrell, v. Johnson, cited in the majority opinion, to my way of thinking, supports the contentions of plaintiffs in error rather than those of defendant in error.